NOTE: ThiS order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TAMMY R. BRIGHAM,
Petitioner,
v.

SOCIAL SECURITY ADMINISTRATION,
Respondent.

2012-3129 -

Petition for review of an arbitrator’s decision in case
nos. BR-2011-R-()004 and BR-2011-R-0018 by Daniel L.
Feinstein.

ON MOTION

ORDER

The Social Security Administration moves without
opposition for leave to file a corrected informal response
brief and appendix via electronic case filing out of time.

Up0n consideration thereof,

IT IS ORDERED THATZ

TAMMY BRIGHAM V. SOCIAL SECURITY ADMIN`ISTRATION 2

The motions are granted.

FOR THE COURT

t  1 9  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Tammy Brigham
Gregg P, Yates, Esq. $EEED ma

321 u's"r(i'%u\='?=_nennr cmcurr

JUL 1 9 2012
JAN HE]HBA|.Y

CLERK